In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-20-00354-CV

BERCAT MANAGEMENT, LLC,                     §   On Appeal from County Court at Law No. 3
Appellant
                                            §   of Tarrant County (2019-007688-3)

V.                                          §   October 28, 2021

JOSEPH MURPHY AND TAYLOR                    §   Memorandum Opinion by Justice Womack
MURPHY, Appellees

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. We modify the trial court’s judgment to reflect

a return of $965 of the security deposit to appellees Joseph Murphy and Taylor

Murphy. It is ordered that the judgment of the trial court is affirmed as modified.

      It is further ordered that all parties shall bear their own costs of this appeal, for

which let execution issue.

                                       SECOND DISTRICT COURT OF APPEALS


                                       By /s/ Dana Womack
                                          Justice Dana Womack